Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 5, 7, 10-18 and 21-28 are pending in the application. No newly added or canceled claims are presented. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 7, 10-18 and 21-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Publication US2018/0317674A1 hereinafter referred to as R1 (Richard) in view of US Patent Publication US2009/0070933A1 hereinafter referred to as H1 (Hall) further in view of US Patent Publication US2003/0217411A1 hereinafter referred to as B1 (Bradley) further . R1 discloses a combined duvet insert 100, comprising: a first duvet insert 110 having first and second sides;  and a second duvet insert 110 having first and second sides, wherein each duvet insert includes: a plurality of filler compartments 140 for receiving filler material 150; first, second, third and fourth edges;  and a flange 115 coupled to the second edge, wherein the first, third and fourth edges and the flange define an outer perimeter of the duvet insert; wherein the  second edge opposes the first edge such that the plurality of .
However does not disclose first and second tabs positioned at first and second corners of the duvet insert, respectively, adjacent the first edge and located within the outer perimeter of the duvet insert; and, a strap fixedly attached to, and being positioned on, the first edge at a midpoint substantially equidistant between the first comer and the second corner and being extendable in a direction away from the duvet insert and outside of the outer perimeter of the duvet insert; a first coupling mechanism affixed to the first tab on the first side of the duvet insert, a second coupling mechanism affixed to the second tab on the first side of the duvet insert, and a third coupling mechanism positioned on the strap; in an extended configuration: (a) the flange of the second duvet is retained in a position that overlaps with the flange of the first duvet insert along the entire second edge of the first and second duvet inserts.
H1 discloses a duvet insert 120, comprising: a first edge 102 comprising a first set of coupling mechanisms 230, wherein the first set of coupling mechanisms comprise: first and second tabs 23, 26 positioned at first and second corners of the duvet insert, respectively, adjacent the first edge and 
B1 discloses a duvet insert 10, in an extended configuration: (a) the flange of the second duvet is retained in a position that overlaps with the flange of the first duvet insert along the entire second edge of the first and second duvet inserts (see fig. 3 & 4). It would have been obvious to one of ordinary skill in the art at the time of invention to modify the apparatus of R1 to have the flange of the second duvet is retained in a position that overlaps with the flange of the first duvet insert along the entire second edge of the first and second duvet inserts  when in the extended configuration as taught by B1. Such a modification would yield expected results. 


Re-Claim 5
	R1 as modified above discloses,
wherein the first duvet insert and the second duvet insert are arranged in one of a plurality of configurations to form the combined duvet insert, and wherein a first configuration 
Re-Claim 7
	R1 as modified above discloses,
wherein a second configuration of the plurality of configurations includes the second duvet insert positioned on top of the first duvet insert and coupled to the first duvet insert along at least one of the first edge and the second edge (see fig. 1A and 1B).
Re-Claim 10
	R1 as modified above discloses,
wherein the first duvet insert is coupled to the second duvet insert via the strap. 
Re-Claim 11
	R1 as modified above discloses,
wherein a third configuration of the plurality of configurations includes the first duvet insert, the second duvet insert, a third duvet insert, and a fourth duvet insert coupled together (see fig. 3A and 3B).
Re-Claim 12
	R1 as modified above discloses,
wherein the first duvet insert and the second duvet insert are coupled together to form a first combined duvet insert, and the third duvet insert and the fourth duvet insert are coupled together to form a second combined duvet insert (see fig. 3A and 3B).
Re-Claim 13
	R1 as modified above discloses,
wherein the first combined duvet insert is coupled to the second combined duvet insert to form a final combined duvet insert (see fig. 3A and 3B).

	R1 as modified above discloses,
wherein the first combined duvet insert is formed by coupling the first duvet insert and the second duvet insert together using at least one of the flange of the first duvet insert and a flange of the second duvet insert (see fig. 3A and 3B).
Re-Claim 15
	R1 as modified above discloses,
wherein the second combined duvet insert is formed by coupling the third duvet insert and the fourth duvet insert together using a flange of at least one of the third duvet insert and the fourth duvet insert (see fig. 3A and 3B).
Re-Claim 16
	R1 as modified above discloses,
wherein the final combined duvet insert is formed by coupling at least one coupling mechanism of the first duvet insert to a coupling mechanism of the third duvet insert and by coupling at least one coupling mechanism of the second duvet insert to a coupling mechanism of the fourth duvet insert (see fig. 3A and 3B).
Re-Claim 17
	R1 as modified above discloses,
wherein, when the final combined duvet insert is formed, the first duvet insert is positioned next to the second duvet insert, the third duvet insert is positioned next to the fourth duvet insert, the third duvet insert is positioned on top of the first duvet insert, and the fourth duvet insert is positioned on top of the second duvet insert (see fig. 3A and 3B).
Re-Claim 18
	R1 as modified above discloses,

Re-Claim 21
	R1 as modified above discloses,
wherein each coupling mechanism is a snap fastener (see paragraph 0032 R1). 
Re-Claim 22
	R1 as modified above discloses,
wherein each coupling mechanism is a hook and loop fastener (see paragraph 0032 R1). 
Re-Claim 23 & 24
	R1 as modified above discloses, the claimed invention except for wherein the flange and the duvet insert each comprise a different material or same material.  It would have been obvious matter of design to configure the duvet to have the flange and duvet insert each comprising a different material or same material, since applicant has not disclosed that having the flange and duvet insert being a different material or same material solves any stated problems or is for any particular purpose and it appears that the invention would perform equally well in each configuration.  
Re-Claim 25
R1 as modified above discloses,
wherein the material of the flange comprises a tear resistant fabric. 
Re-Claim 26-28
	R1 as modified above discloses the apparatus however does not disclose the compartments comprises a rectangular, diamond or star shape. Regarding the above limitation, it would have been an obvious matter of design choice to select the shape of the compartments to be to be a rectangular, diamond or star shape, because there is no invention in merely changing the shape or form of an article without changing its function except in a design patent.  Eskimo Pie Corp. v. Levous et al., 3 USPQ 23 .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 5, 7, 10-18 and 21-28 have been considered but are moot because the new ground of rejection does not rely on any grounds being applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

M-Th 10AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on 571-272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/IFEOLU A ADEBOYEJO/Examiner, Art Unit 3673                                                                                                                                                                                                        /Peter M. Cuomo/Supervisory Patent Examiner, Art Unit 3673